Order entered July 26, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00495-CV

                     NATIONAL CLAIMS NEGOTIATORS LLC, Appellant

                                                 V.

                               JUAN GUERRA, ET AL., Appellees

                        On Appeal from the 162nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-16-07967

                                             ORDER
           Before the Court are appellees’ July 15, 2019 opposed motion to supplement the clerk’s

record and appellant’s July 23, 2019 response. We GRANT the motion and ORDER Dallas

County Felicia Pitre to file, no later than August 6, 2019, a supplemental clerk’s record

containing a copy of (1) plaintiff’s October 19, 2016 sur-reply to attorney defendants’ reply in

support of motion to compel arbitration and original counterclaim; and, (2) November 7, 2016

letter from R. Kent Piacenti, counsel for the attorney defendants, to the Honorable Mike O’Neill.

If either of these documents cannot be located, Ms. Pitre shall state so in writing.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.

                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE